Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 14-16, 20-22, and 24-27is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170341463 to Takeda et al. (“Takeda”).

Regarding claim 1, Takeda discloses a vehicle wheel cover assembly comprising: a mount 24; an attachment portion (portion extending from 88 to 90) of the mount having a release configuration that permits the attachment portion to engage inboard and outboard surfaces of a wheel hub flange of a wheel (as evident from Fig. 8B in a state in which the mount is not yet attached but permitted to attach) and a secured configuration that fixes the attachment portion to the wheel hub flange (as shown in Fig. 8B); a retainer 26 shiftable relative to the attachment portion of the mount from an unlocked position (i.e. a not fully-stopped position) wherein the retainer permits the attachment portion to be reconfigured between the release configuration and the secured configured configuration (as evident from Fig. 8B) to a locked position wherein the retainer maintains the attachment portion in the secured configuration (as evident from Fig. 7B); and a cover assembly 18 configured to be releasably secured to the mount and cover an opening of the wheel (as evident from Fig. 3).

Regarding claim 2, Takeda discloses the vehicle wheel cover assembly of claim 1 wherein the attachment portion includes a plurality of latches 68 (as evident from Fig. 7A, 8B).

Regarding claim 3, Takeda discloses the vehicle wheel cover assembly of claim 2 wherein the retainer extends around the latches with the retainer in the locked position and inhibits deflection of the latches away from the wheel hub flange (as evident from Fig. 7A, 8B).

Regarding claim 4, Takeda discloses the vehicle wheel cover assembly of claim 1 wherein the retainer includes a loop extending about the attachment portion of the mount (as evident from Fig. 7A, 8B).

Regarding claim 5, Takeda discloses the vehicle wheel cover assembly of claim 1 wherein the attachment portion of the mount includes a plurality of contact surfaces 92 and a plurality of resilient bumpers 90 configured to engage the inboard and outboard surfaces of the wheel hub flange and sandwich the wheel hub flange between the contact surfaces and the resilient bumpers (as evident from Fig. 8B).

Regarding claim 6, Takeda discloses the vehicle wheel cover assembly of claim 1 wherein the mount is rotatable with the wheel about an axis (as evident from Fig. 3) and the retainer is shiftable axially along the mount between the unlocked and locked positions (as evident from the shift from Fig. 6B and Fig. 7B).

Regarding claim 7, Takeda discloses the vehicle wheel cover assembly of claim 1 wherein the mount is rotatable with the wheel about an axis (as evident from Fig. 3); and wherein the locked position of the retainer is axially inboard of the unlocked position (as evident from Fig. 7B relative to Fig. 6B).

Regarding claim 8, Takeda discloses the vehicle wheel cover assembly of claim 7 wherein the mount includes at least one stop 74 configured to limit outward axial movement of the retainer beyond the unlocked position (as evident from Fig. 6B).

Regarding claim 9, Takeda discloses the vehicle wheel cover assembly of claim 7 wherein the mount includes at least one rotary stop 84 configured to resist rotary movement of the retainer about the mount with the retainer in the unlocked position (at minimum in so far as the unlocked position is the position until Fig. 7B).

Regarding claim 10, Takeda discloses the vehicle wheel cover assembly of claim 1 wherein the mount and retainer include at least one snap-fit connection therebetween configured to inhibit movement of the retainer from the locked position toward the unlocked position (as evident from Fig. 7B).

Regarding claim 14, Takeda discloses the vehicle wheel cover assembly having an axis of rotation, the vehicle wheel cover assembly comprising: a mount 24 configured to connect to a wheel hub (as evident from Fig. 8B); a cover assembly 18; the mount and cover assembly including a locking boss 90 and a receptacle 22 centered on the axis of rotation, the locking boss having an insertion configuration that permits the locking boss to be advanced into the receptacle (i.e. the configuration that facilitates the placement of Fig. 8B) and a secured configuration (as shown in Fig. 8B) that inhibits removal of the locking boss from the receptacle (as evident from Fig. 8B since the locking boss is engaged with 36); and an actuator 26 of the cover assembly axially shiftable from an unlocked position wherein the actuator permits the locking boss to be reconfigured between the insertion and secured configurations and a locked configuration wherein the actuator inhibits the locking boss from being reconfigured from the secured configuration to the insertion configuration (as evident from Fig. 8B).

Regarding claim 15, Takeda discloses the vehicle wheel cover assembly of claim 14 wherein the locking boss includes a plurality of latches (as evident from Fig. 6A).

Regarding claim 16, Takeda discloses the vehicle wheel cover assembly of claim 15 wherein the receptacle includes a central opening that receives the latches (as evident from Fig. 2 upon 24 getting inserted into 18) and a rim extending about the central opening (as evident from Fig. 8B); and wherein the latches include barbs configured to engage an underside of the rim (as evident from Fig. 8B to the extent that the “underside” is merely a side under the rim since such is not expressly shown or described in the specification).

Regarding claim 20, Takeda discloses the vehicle wheel cover assembly of claim 14 wherein the locking boss includes a plurality of latches (as evident from Fig. 6A); and wherein the latches are deflectable toward one another with the locking boss in the insertion configuration to permit the locking boss to be advanced into the receptacle (as evident from Fig. 2 and 8B).

Regarding claim 21, Takeda discloses a method of attaching a vehicle wheel cover assembly to a wheel hub flange of a wheel (as shown in Fig. 8B), the method comprising: connecting an attachment portion of a mount 24 of the vehicle wheel cover assembly to inboard and outboard surfaces of the wheel hub flange (as evident from Fig. 8B); shifting a retainer 26 from an unlocked position (Fig. 6B) to a locked position (Fig. 7B) relative to the mount to secure the attachment portion of the mount to the inboard and outboard surfaces of the wheel hub flange (as evident from Fig. 8B); and connecting a cover assembly 18 of the vehicle wheel cover assembly to the mount secured to the wheel hub flange to cover an opening of the wheel (as evident from Fig. 8B).

Regarding claim 22, Takeda discloses the method of claim 21 wherein shifting the retainer from the unlocked position to the locked position includes shifting the retainer along an axis of rotation of the vehicle wheel cover assembly (as evident from Fig. 6B to Fig. 7B).

Regarding claim 24, Takeda discloses the method of claim 21 wherein connecting the attachment portion of the mount to the wheel hub flange includes engaging a plurality of latches of the mount with the wheel hub flange (as evident from Fig. 8B); and wherein shifting the retainer from the unlocked position to the locked position includes shifting the retainer along at least one of the latches (as evident from the movement between that shown in Fig. 6B to Fig. 7B).

Regarding claim 25, Takeda discloses the method of claim 24 wherein the retainer includes a loop (e.g. as evident from Fig. 7B); and wherein shifting the retainer from the unlocked position to the locked position includes shifting the loop along the latches of the mount (as evident from the movement between that shown in Fig. 6B to Fig. 7B).

Regarding claim 26, Takeda discloses the method of claim 21 wherein the attachment portion of the mount includes at least one latch; and wherein shifting the retainer from the unlocked position to the locked position includes cammingly engaging a portion of the retainer with an inclined surface of the at least one latch (as evident from Fig. 8B as 106 engages with a latch of the attachment portion).

Regarding claim 27, Takeda discloses the method of claim 21 wherein shifting the retainer from the unlocked position to the locked position includes snapping the retainer into recesses of the attachment portion of the mount (as evident from Fig. 7B and Fig. 7C).
Allowable Subject Matter
Claims 11-13, 17-19, 23, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/              Primary Examiner, Art Unit 3617